Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor  to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/21 has been entered.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the limitation 
that the layers within the containment element are folded and a portion are substantially parallel to one another.  Figure 5 of the specification provides support for this limitation, but there is not antecedent basis for the claim terminology in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 8, it is not clear if the sheet is crumpled in addition to being folded or if the term crumpled is being used as another term for folded.  The claimed structure is not clear.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10-11, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campos et al, WO 2016/0172169.
Campos discloses a comfort element for use in a shoe, (see paragraph 0044), comprising first and second outer layers which form an open containment structure wherein a third plastic sheet is between the first and second layers.  The third plastic sheet can comprise a plurality of folds wherein portions of the sheet are parallel to each other.  See figures, especially figure 3.  A fluid material can be between the folded sheet and the outer layers.  The fluid can be air or another fluid.  See paragraph 0060.  With regard to claim 13, US patent 4,183,156, incorporated by reference in its entirety into Campos at paragraph 0063 of Campos teaches that .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al, WO 2016/0172169.
Campos discloses a structure as set forth above.  
Campos differs from the claimed invention because it does not teach the claimed thickness of the layers making up the containment structure.
However, Campos teaches selecting the thickness of the layers in order to provide the desired tensile strength, stretch properties, fatigue characteristics, dynamic modulus and loss tangent.  See paragraph 0063.
Therefore, it would have been obvious to one of ordinary skill in the art to have selected the particular thickness of the layers which produced a structure having the desire physical characteristics.  
Claims 4-7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campos et al in view of Bradley, U.S. Patent Application Publication No. 2018/0206598.
Campos discloses a shoe insert as set forth above.
Campos differs from the claimed invention because it does not teach employing mesh layers to form the containment structure.
However, Bradley teaches employing cotton or other fabrics as the outer containment structure for a cushioning shoe insert.  See paragraphs 0077, 0080.  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a fabric as the outer containment structure of Campo in order to provide a soft outer surface and it further would have been obvious to have selected the particular mesh size of the fabric depending on how much porosity was desired in the cushioning structure in order to provide properties such as breathability and to allow for moisture to evaporate.  
Applicant’s arguments and amendments filed 4/14/21 have been fully considered and are persuasive as to the previous rejection.  A new rejection is forth above.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO01/70060A2 discloses a cushioning insert comprising containment elements encasing various shaped cushioning elements for use in shoes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789